Citation Nr: 1734368	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-09 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer secondary to service-connected prostate cancer disability.


ORDER

Entitlement to service connection for bladder cancer secondary to service-connected prostate cancer disability is granted.


FINDING OF FACT

The Veteran's bladder cancer is etiologically related to his service-connected prostate cancer.



CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder cancer, secondary to service connected prostate cancer, have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from November 1963 to November 1966 and from April 1968 to July 1979.

This matter comes before the Board of Veteran's Appeals (Board) from the August 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in March 2017, at in a Travel Board hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for bladder cancer secondary to service-connected prostate cancer disability.

The Veteran contends that he has bladder cancer secondary (causal related) to his service-connected prostate cancer treatment.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of bladder cancer is caused or aggravated by service-connected disability.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's bladder cancer is causally related by the Veteran's service-connected prostate cancer.

In a March 2011 private medical letter, Dr. Hermansen, explained that patients who receive radiation therapy for the treatment of prostate cancer are at an increased risk for developing bladder cancer. Dr. Hermansen continued to note that while prostate cancer in and of itself is not responsible for the development of the bladder cancer, the treatment of the prostate cancer may be responsible for the development of bladder cancer.

The claims folder reflects that the Veteran has received radiation treatment for his service-connected prostate cancer. Additionally, the Veteran is currently service-connected for prostate cancer status post radiation treatment with residuals of urinary incontinence. Thus, there is no factually dispute that the Veteran received radiation treatment in regard to his prostate cancer. 

In an April 2011VA medical examination report, the examiner opined it is less likely than not that this Veteran s bladder cancer is due to his radiation therapy for prostate cancer, and that there is no evidence to suggest that prostate cancer directly caused his bladder cancer. The examiner explained based on studies he examined, the average time between radiation therapy and prostate cancer is five years. Noting the Veteran's six month interval from radiation treatment until his initial diagnosis of bladder cancer; the examiner concluded, that while radiation therapy may increase the risk for bladder cancer it is less likely than not to have caused it in this case. However, in providing his rationale, the examiner noted the average time between radiation therapy and prostate cancer, and not the average time between radiation therapy and bladder cancer itself. Further, the examiner conceded that medical studies reflect that there is evidence of an increased risk of bladder cancer after radiation treatment for prostate cancer.

In a March 2013 private medical letter, Dr. Hermansen explained that the Veteran's bladder cancer is most probably secondary to radiation treatments for his prostate cancer. Dr. Hermansen explained that the medical literature is clear that there is an increased risk of bladder cancer in patients treated with pelvic radiotherapy. Lastly, Dr. Hermansen opined that the Veteran's treatment for prostate cancer is most likely related to the cause of his bladder cancer. 

In a March 2014 private medical report, Dr. Krochak noted the Veteran's bladder with scattered radiation and explained that his bladder cancer could have been initiated by his radiation treatment.

In light of the Veteran the objective clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bladder cancer secondary to service-connected prostate cancer, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bladder cancer is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Florida Department of Veterans Affairs]

Department of Veterans Affairs


